Appellant was convicted of murder in the first degree with a recommendation to mercy which, under the law, carries a life sentence.
On appeal he questions the sufficiency of the evidence and the failure of the trial judge to charge on the applicable law of self-defense.
We find that these questions are wholly without merit; that the trial was conducted according to law and the evidence is sufficient.
The judgment is affirmed.
BUFORD, C. J., TERRELL, CHAPMAN, ADAMS and SEBRING, JJ., concur.
BROWN and THOMAS, JJ., dissent.